Citation Nr: 0522458	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Mother, and I.S.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  He died in July 1990, and the appellant is 
his widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 decision of the 
Regional Office (RO) in Hartford, Connecticut, which 
determined that the appellant was not entitled to receive DIC 
benefits as the surviving spouse of the veteran.

The appellant testified before Veterans Law Judges at a 
hearing at the RO in March 2001, and at a videoconference 
hearing in September 2003.  The Veterans Law Judges who 
conducted these hearings are signatories to this decision.  
The appellant also testified before a hearing officer at the 
RO in April 2000.  Transcripts of these hearings are of 
record.

The Board remanded this case in May 2001, for additional 
development; in January 2003, to afford the appellant a 
requested hearing; and in May 2004 to provide the appellant 
with notice required by the Veterans Claims Assistance Act of 
2000 (VCAA).


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1990.

2.  The appellant's marriage to the veteran was terminated by 
his death in July 1990.

3.  No children were born to the veteran and the appellant.

4.  The appellant was aware that the veteran and the 
appellant were not legally married prior to June 1990.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes are 
not met.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO and VA's Appeals Management 
Center (AMC) have satisfied the notification requirements of 
the VCAA.  The July 1999 statement of the case, the May 2000, 
August 2002 and April 2005 supplemental statements of the 
case, and August 2001 and June 2004 letters from the RO and 
AMC, gave the appellant notice of the evidence necessary to 
substantiate her claim on appeal.  

The evidence development letter dated in June 2004, also 
advised the appellant of what evidence she was responsible 
for providing and what evidence VA would undertake to obtain.  
The letter told her to send records in her possession and 
that she could submit statements in support of her claim.  
The notice had the effect of informing her to submit relevant 
evidence or information in her possession.  38 C.F.R. 
§ 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson.  

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  If she had submitted additional 
evidence substantiating her claim, she would have received 
the same benefit as if she submitted the evidence prior to 
initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

A.  Factual Background

A marriage certificate shows that the appellant and the 
veteran were married in June 1990.  A death certificate shows 
that the veteran died in July 1990.  

In July 1998, the appellant applied for VA death benefits, by 
way of filing VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child.  On that form she indicated that 
she had lived with the veteran from the date of their 
marriage to the date of the veteran's death.  She reported 
that the marriage had begun on June [redacted], 1990.  She signed the 
application using the veteran's last name.

At both an April 2000 hearing before a hearing officer and a 
March 2001 travel Board hearing, the appellant testified that 
although she had been married to the veteran for only a short 
period of time, they lived together in Connecticut for 20 
years prior to being legally married on June [redacted], 1990.  She 
noted that the veteran was diagnosed with metastatic lung 
cancer and in July 1990 he died.  They had always lived in 
the State of Connecticut and had no children together.  

In March 2001 numerous supporting statements were submitted 
on behalf of the appellant by individuals who were familiar 
with the veteran and the appellant.  The statements 
essentially report that the veteran and the appellant lived 
together as husband and wife for 20 years, prior to their 
marriage in June 1990.  

In September 2001, the appellant furnished documents which 
revealed that, as was recorded in the State of Connecticut, 
County of New Haven, Town of New Haven, Volume 3523, Page 
306, the parties purchased a home and the agreement was 
signed by both parties.  The mortgage dated in August 1986, 
lists the veteran and the appellant as unmarried.  The 
appellant signed the mortgage using her maiden name.

Additional documents furnished by the appellant included a 
printout from the Internal Revenue Service (IRS), dated April 
15, 1989, and April 15, 1990, which showed that the appellant 
filed as head of household, and as not being married.  

In a September 2001 statement, the appellant maintained that 
she and the veteran had not married earlier because they 
believed that after living together for seven years they were 
in a recognized marriage.  She added that she did not realize 
prior to June 1990, that the State of Connecticut did not 
recognize common law marriages.  She elaborated that she 
married the veteran in 1990 because relatives had said that 
the veteran could not receive a Catholic burial because she 
and the veteran were "living in sin."  After "several 
months" of attempting to arrange a Catholic marriage, they 
decided to be married by a justice of the peace.

In her substantive appeal the appellant contended that she 
and the veteran assumed they were married after seven years 
of living together, because doctors usually kept their 
records for seven years, bankruptcy court records are kept 
for seven years, the Internal Revenue Service kept records 
for seven years, and "many other institutions use the seven 
year theory."  

She asserted that she had filed income tax returns separately 
from the veteran, and as head of household, because a tax 
adviser had told them that she would get the "maximum 
benefit" this way.  

She also asserted that she could not recall being asked her 
marital status when they had purchased their home in 1986, 
and did not recall seeing the mortgage listing her as 
unmarried.

In a statement dated in September 2003, the appellant's son 
wrote that he considered the veteran "his day-to-day Dad" 
from the time he was a toddler until the veteran's death.  He 
reported that the veteran and his mother had raised him, and 
presented themselves to the outside community as husband and 
wife.

During the September 2003 videoconference, the appellant 
reiterated her previous contentions, and reported that she 
and the veteran wanted to get married in the Catholic Church 
but it was too difficult because of the veteran's health 
condition and the priest would not come to their home to 
marry them.  Also at the hearing two witnesses offered 
testimony in support of the appellant's contentions.  The 
first witness testified that she had known the veteran and 
the appellant since they were children, and she was currently 
58 years old.  She reported that she always viewed their 
relationship as that of a married couple, since that was the 
way they held themselves out to the public.  The other 
witness, which was the veteran's mother, reported that she 
always viewed the appellant like a daughter and they were one 
big happy family.

B.  Legal Criteria

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.   38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2004).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2004).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2004).  

For VA benefits purposes, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2004).  

The appellant has the burden to establish her status as 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allow for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2004).

Where there is an impediment to a common-law marriage, if the 
appellant was unaware of the impediment, then a common-law 
marriage can be deemed valid.  Colon v. Brown, 9 Vet. App. 
104 (1996),

C.  Analysis

The record clearly shows that the appellant was legally 
married to the veteran in June 1990, less than the requisite 
one year before the death of the veteran in July 1990.  
Moreover, there was no child born to them before or during 
the marriage.  Current VA law thus prohibits her from 
receiving death benefits as the surviving spouse of the 
veteran on the basis of the June 1990 marriage.   38 U.S.C.A. 
§§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2004).  

Congress has provided no exceptions to the controlling legal 
criteria, and the Board has no authority to disregard the 
statutory limitation on the award of death benefits where the 
marriage was less than one year prior to a veteran's death 
and no children were born either prior to or of the marriage.  
See 38 U.S.C.A. § 7104 (West 2002).

The appellant has contended that she and the veteran had 
entered into a common law marriage more than one year prior 
to his death, thus entitling her to recognition as a 
surviving spouse of the veteran for purposes of receiving VA 
death benefits.  

As noted above, the validity of a marriage for VA purposes is 
determined based upon the law of the jurisdiction where the 
parties resided at the time of the marriage or when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 
(1993).

The record reflects that the appellant and the veteran were 
residents of Connecticut at all times relevant to this 
appeal.  Thus, the law of Connecticut is controlling.  A 
common law marriage is not valid in the state of Connecticut.  
CONN. GEN. STAT. § 46b-22 (2004); Hames v. Hames, 163 Conn. 
588, 316 A.2d 379 (1972); State ex rel Felson v. Allen, 129 
Conn. 427, 432, 29 A.2d 306 (1942).  Therefore, any attempted 
common law marriage between the appellant and the veteran 
before the date of legal marriage in June 1990 is not valid 
under Connecticut law and, by extension, is not valid for 
purposes of 38 C.F.R. §§ 3.1(j) and 3.50(b).

The purported common law marriage could be "deemed valid" for 
VA purposes if the appellant entered it without knowledge of 
the existence of a legal impediment to that marriage, and 
thereafter cohabited with the veteran for one year or more 
immediately preceding the veteran's death.  38 U.S.C.A. § 
103(a); 38 C.F.R. §§ 3.52, 3.205(c), VAOPGCPREC 58-91, 56 
Fed. Reg. 50,151 (1991).

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony in a state that 
does not recognize common law marriages (as in the case of 
the State of Connecticut.  Therefore, there would have to be 
a showing that the claimant was unaware that Connecticut did 
not recognize common-law marriage, and that she entered into 
a relationship with the veteran that would have constituted a 
valid common-law marriage if Connecticut recognized such 
marriages.

In this case, the appellant satisfies the requirement of 
having lived with the veteran for more than one year prior to 
his death.  The undisputed evidence is that she lived with 
the veteran for more than 20 years prior to his death.  

The critical questions are whether she and the veteran 
believed that they had entered into a common-law-marriage 
prior to their legal marriage, and whether they believed that 
there was no barrier to a common-law-marriage.

The evidence in support of a finding that they intended to 
enter into a common-law-marriage, consists of statements by 
the appellant and to some extent by others after the 
veteran's death.

These statements must be weighed against the contemporaneous 
record showing that on all available legal documents the 
appellant and the veteran reported that they were not 
married.  While the appellant has asserted that she did not 
recall being asked her marital status at the time of her home 
purchase, it is not plausible that she and the veteran would 
have received a mortgage without being asked to report their 
marital status.  The appellant and the veteran signed the 
mortgage listing them as unmarried.  

The appellant has attempted to explain her tax filings by 
saying that she simply followed her tax adviser's advice and 
filed under the status that was most advantageous.  This does 
not explain why she would intentionally report incorrect 
information to the Internal Revenue Service, and deny being 
married when she believed that she actually was.  

The record also shows that the appellant used her maiden name 
prior to the June 1990 marriage, while she used the veteran's 
last name thereafter.

The actions of the veteran and the appellant in ultimately 
seeking a legal marriage through a justice of the peace, are 
not consistent with a belief that they were already validly 
married.  The comments of family members that they were 
"living in sin" are also not consistent with a belief that 
they were validly married.

The Board must also consider the appellant's initial claim 
for VA death benefits in which she reported that her marriage 
to the veteran took place in June 1990.  Also weighing 
against the appellant's claim is her testimony at the first 
of the three hearings during this appeal.  At that hearing 
she agreed with the hearing officer that although she and the 
veteran had lived together as "man and wife" for 20 years 
they were not actually married until June 1990.

Even some of the lay statements submitted by the appellant 
after her claim weigh against a finding of a "deemed valid" 
marriage prior to June 1990.  For instance, in March 2001, a 
sister-in-law wrote that the appellant was very close to her 
family, but acknowledged that she "may not have been married 
to my brother for very long."

While it is not in dispute that the appellant and the veteran 
had a long and loving relationship together, the weight of 
the evidence is that they were aware that they had not 
entered into a valid marriage prior to June 1999.  The 
contemporaneous evidence and actions of the appellant prior 
to realizing that her marriage was not long enough to qualify 
for VA death benefits are more probative than the statements 
made after that realization.  

Because it is not in dispute that the veteran and appellant 
were not legally married for a year or more prior to his 
death, and weight of the evidence is against finding a 
"deemed valid" marriage for a year or more prior to the 
veteran's death; the preponderance of the evidence is against 
the claim.  The doctrine of reasonable doubt is not for 
application, and the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of entitlement to VA death benefits is denied.



_______________________			
	______________________	
       MARK D. HINDIN      			 KALPANA PARAKKAL
      Veterans Law Judge,      			Acting Veterans 
Law Judge, 
 Board of Veterans' Appeals			 Board of Veterans' 
Appeals



	_________________________
	LAWRENCE M. SULLIVAN				
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


